department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number uil tax_exempt_and_government_entities_division number release date date date legend c d e m dear this responds to your request for rulings under sec_4941 of the internal_revenue_code and related foundation and similar excise_taxes regulations this letter replaces our letter dated date business and relationship of interested parties the parties interested in this request are m c d and e the interested parties m is a non-profit corporation exempt from federal_income_tax under sec_501 a as an organization described in sec_501 c and is classified as a private_foundation within the meaning of sec_509 m provides funding to other non-profit organizations described in sec_501 c is a son of one of m's founders c is the wife of d is the widow of 2's deceased brother is the widower of a daughter of one of m's founders e is the wife of _ substantial contributors to m include descendants of m's founders their spouses and trusts of which one or more of them were grantors or beneficiaries accordingly c d and e the living descendants of m's founders and their spouses each a family_member and collectively the family or the family members trusts in which such individuals hold more than percent of the beneficial interests collectively the family trusts corporations in which such individuals own more than percent of the total combined voting power each a family_corporation and collectively the family corporations and partnerships and limited_liability companies in which such individuals own more than percent of the profits interest each a family_partnership and collectively the family partnerships are all disqualified persons within the meaning of sec_4946 with respect tom the family corporations and family partnerships are each sometimes called a family company and are collectively the family companies the family companies family members and family trusts are each sometimes called a family party and are collectively the family parties description of the transactions a proposed estate plans and c have created a_trust which will be funded on the death of the first of and c to die and which will be held for the benefit of the survivor the c trust by its terms the c trust will qualify as a qualified_terminable_interest_property trust or qtip_trust if the required qtip_election is made under sec_2056 the survivor will have a limited testamentary_power_of_appointment over the assets of the c trust at the survivor's death the assets of the c trust over which the survivor has not exercised a power_of_appointment will pass to m d's late spouse created a_trust under his will for d's benefit which qualified for the marital_deduction for estate_tax purposes the d trust d has a general_power_of_appointment over the d trust under d's current estate plan she exercises her general_power_of_appointment over the d trust in favor of her estate after the payment of certain specific bequests and all debts expenses and taxes the residue of d's estate will pass tom has created a_trust the trust which will receive assets on the death of regardless of whether his spouse e survives him if e survives the trust will qualify as a qtip_trust if a qtip_election is made with respect thereto at the death of the survivor of and e substantially_all of the remaining balance of the trust will pass tom hereinafter the c trust and if e survives the trust are referred to collectively as the qtip trusts and individually as a qtip_trust b transactions at death i cash redemptions a redemptions of units in investment funds each of c d and the d trust is an investor in one or both of two general partnerships in which family parties pool their excess cash and invest for the long term each an investment fund each investment fund's assets are all or substantially_all cash cash equivalents and marketable_securities each investor in an investment fund is a partner in the fund and his or her ownership_interest in the investment fund is represented by units the units income of each investment fund is distributed monthly among its partners promptly after the last business_day of the applicable_month i required redemptions on death the partnership_agreement for each investment fund requires the investment fund to redeem all of the units owned by a deceased partner's estate or a qtip_trust if those units or the proceeds of sale thereof would otherwise pass to m following the death of such deceased partner or the death of the primary beneficiary of such qtip_trust in each case at the net asset value per unit as of the date of such decedent's death payment to a deceased partner's estate or a qtip_trust may be made in cash or marketable_securities valued at the date of payment or partly in each as the managing partners of the investment fund determine includes interest from the date of the decedent's death at a rate equal to the greater of the mid-term applicable_federal_rate under sec_127 d the mid-term afr as of the date of such decedent's death or the date of payment and must be made no later than the date the deceased partner's estate is terminated for federal_income_tax purposes or in the case of a_trust no later than the date the trust is considered subject_to sec_4947 ii elective redemptions at all times when redemption of a deceased partner's or qtip trust's units is not required the partnership_agreement for each investment fund allows every partner to elect to have the investment fund redeem any one or more of the partner's units and allows the investment fund to elect to redeem all of every partner's units in either case as of the end of any month at the net asset value per unit payment for the units redeemed may be made in cash or marketable_securities valued at the date of payment or partly in each as the managing partners of the investment fund determine and must be made within seven business days of the end of the applicable_month a partner is not entitled to profits earned on redeemed units after the end of the month with respect to which such redemption occurs b other cash redemptions to provide greater flexibility the governing documents of one or more family corporations may be amended either before or after the death of any of the interested parties to provide that the family_corporation will offer to redeem any interest held by the decedent or by a_trust of which such decedent is a primary beneficiary and to redeem all of the securities of the same class as that held by the decedent or trust in a transaction which is intended to constitute a redemption within the meaning of sec_4941 d f and sec_53 d -3 d the purchase_price payable by any family_corporation to a redeeming shareholder for each share of stock being redeemed will be equal to the fair_market_value of all of the shares of the same class of stock as such share divided by the number of all of the shares of the same class of stock outstanding the redemption price together with interest from the date of the decedent's death to the date of payment at the greater of the mid-term afr at the date of the decedent's death or the mid term afr at the date of payment the redemption price of each share of stock payable pursuant to such redemption will be the same regardless of the percentage of the outstanding shares of such class of stock owned by the redeeming owner ii sale of optioned assets a optioned assets i demand loans each of 2_ c d f and the d trust has made loans to a family_partnership which acts as a depository of the lenders' excess cash and invests the borrowed funds in short-term debt instruments and other loans approved by its manager the cash fund each loan to the cash fund is repayable on demand each a demand_loan every lender to the cash fund may require repayment of any or all of the amount_loaned together with accrued interest at any time and the cash fund may elect to repay the amount owed to every or any lender at any time in addition there exists with respect to each demand_loan an agreement granting the cash fund the option to purchase that demand_loan upon the lender's death or in the case of a_trust upon the death of the primary beneficiary thereof ii restricted securities and family assets 2_ c d and f individually or through revocable trusts that become irrevocable at death and the d trust each currently owns some or all of the following assets with respect to each of which there exists an agreement each an option agreement granting one or more family parties the option to purchase that asset stock in a publicly traded corporation in which one or more family members serve on the board_of directors each a restricted security and collectively the restricted securities an equity_interest in a family company which is substantially or entirely owned by family parties each a family interest a non-controlling non-marketable interest in a closely held partnership or limited_liability_company which is substantially owned by individuals or entities which are not family parties each a non-family interest an interest in real_estate each a real_estate interest or an interest in tangible_personal_property each a tangible_personal_property interest each family interest non family interest real_estate interest and tangible_personal_property interest which is subject_to such an agreement is sometimes called a family asset and all such interests are sometimes collectively called the family assets in several cases where a family asset is an interest in a family_partnership the option holder under the applicable option agreement is the family_partnership and the family partnership's option to purchase that interest constitutes a right_of_redemption generally the option holder with respect to each restricted security and each family asset may transfer the option to one or more other family parties subject_to any restrictions on transfer imposed under any agreement that is binding on the option holder the option agreements do not restrict lifetime sales of any restricted security or family asset b exercise of options each option on a demand_loan restricted security or family asset is exercisable beginning on the date of death of the owner thereof or if owned by the d trust the 2_ c trust or the f trust on the date of d's 2_'s c's f's ore's death respectively the period during which each option on a demand_loan may be exercised ends days after the cash fund has been notified by the estate representative of the outstanding balance thereof including principal and accrued unpaid interest and of the interest rate to be used in determining the per_diem interest from the date such notice is given each option on a restricted security which because of restrictions imposed by the federal securities law may be sold only during certain limited time periods each a window period is exercisable within days after the decedent's death and the sale must take place on the first business_day of the first window period that is at least days after the date the option is exercised the period during which each option on a family asset may be exercised ends days after the option holder has been notified of the filing of the federal estate_tax_return for the decedent's_estate when an option is exercised the estate representative is required to sell the demand_loan restricted security or family asset to which the option applies the optioned demand_loan restricted security or family asset in accordance with the terms of the applicable option and the sale must be closed within days after the exercise it is expected that each option on a demand_loan restricted security or family asset will be exercised in a timely manner thus the exercise of these options is part of the proposed transaction c purchase_price the purchase_price for each optioned demand_loan is the outstanding balance principal and accrued unpaid interest as of the date the required notice is given by the estate representative to the cash fund plus per_diem interest accruing from the date such notice is given until the date the sale is closed the purchase_price for each optioned restricted security is the fair_market_value of the restricted security on the day the sale is closed determined as provided in sec_20_2031-2 and without any discount due to the restrictions that limit sales to window periods the purchase_price for each optioned family asset whether it is sold or redeemed is equal to the fair_market_value of the family asset as finally determined for federal estate_tax purposes initially the purchase_price is based on the value of the optioned family asset as reported on the estate_tax_return with a later adjustment upwards or downwards if the value as so reported differs from the value of that family asset as finally determined if the optioned family asset is an interest in a pass-through entity the purchase_price is adjusted to reflect any cash transactions such as capital contributions made by the decedent's_estate distributions made to the decedent's_estate and income_tax payments made by the decedent's_estate with respect to its distributive_share of income accrued after the decedent's death that occur between the date of the decedent's death and the date of closing so that as nearly as possible the parties will be in the same economic position as if the sale had occurred on the date of the decedent's death d payment of purchase_price if an option to purchase a demand_loan restricted security real_estate interest or tangible_personal_property interest is exercised the purchase_price is payable solely in cash upon the exercise of an option to purchase a family interest or a non-family interest the transaction is effective as of the date of the decedent's death and the purchase_price is payable at the election of the purchaser either in cash or in equal annual installments under the purchaser's negotiable promissory note with the first payment due on the date of the closing and the remaining payments due annually for or years respectively a note issued pursuant to a redemption of a family interest or a non-family interest is referred to as a company note any other note issued with respect to a family interest or non-family interest is referred to as a family note e the notes the family notes and the company notes each a note and collectively the notes all bear interest from the date of the closing of the transaction payable annually interest that accrues from the date of the decedent's death through the date of the closing is payable at the closing in the case of a note with a 9-year term the interest rate is equal to the greater of ten percent the long-term applicable_federal_rate under sec_1274 the long-term afr at the decedent's death or the long-term afr on the date the note is delivered to the seller in the case of a note with a 29-year term the interest rate is equal to the following a for the first five years after the date of the decedent's death at the greater of the long-term afr at the date of the decedent's death or the long-term afr on the date the note is delivered to the seller b for the next five years ie years through at the greater of the rate under clause a or eight percent c for the next ten years ie year sec_11 through at the greater of the rate under clause a or ten percent and d for the next nine years ie year sec_21 through at the greater of the rate under clause a or twelve percent the increasing interest rate is intended to encourage prepayment of the note by the obligor if the fair_market_value of any optioned family asset as reported on the decedent's federal estate_tax_return differs from the fair_market_value thereof as finally determined for federal estate_tax purposes then the purchase_price for that optioned family asset and the remaining annual payments due under any note with respect to the purchase are adjusted accordingly in addition in the case of an increase in the purchase_price the purchaser will make an immediate cash payment to the seller equal to the excess of the cash that the purchaser would have paid through the date of payment if the initial purchase_price would have been equal to the increased purchase_price over the cash the purchaser has actually paid each note may be prepaid in whole or in part at any time without any premium or penalty the obligor under each family note is required to pay to the holder of that note as a mandatory prepayment of the principal due on that note a fifty percent of any ordinary cash distribution received with respect to the family interest or non-family interest purchased b one hundred percent of any extraordinary cash distribution received with respect to that interest and c one hundred percent of the cash received from any sale_or_exchange of that interest each family note is secured_by a pledge of the family interest or non-family interest that is being purchased and contains customary commercial terms to protect the note holder if the note goes into default each company note is an unsecured obligation of the purchasing company representations for purposes of this ruling_request the interested parties represent that a under the current estate plans of c d and f m will have an interest or expectancy as that term is used in sec_53_4941_d_-1 in property held by his or her estate b no charitable deduction was claimed by or allowed to the estate of the late spouse of d with respect to property that passed to the d trust under d's current estate plan m will have an interest or expectancy in the d trust beginning on the date of her death on account of her exercise of her general_power_of_appointment over the assets thereof in favor of her estate c under the current estate plans of and c i m will have an interest or expectancy in the c trust during the lifetime of the survivor and at the survivor's death and ii no deduction will be allowable under sec_170 sec_545 sec_642 sec_2055 sec_21 a or with respect to any assets passing to the c trust on account of the death of the first to die d under f's current estate plan i m will have an interest or expectancy in the f trust during e's lifetime and at her death if e survives f and ii no deduction will be allowable under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 with respect to any assets passing to the f trust on account off's death if e survives f e in any redemption of units in an investment fund payment will be made to the redeeming estate_or_trust during the calendar_year with respect to which the redemption occurs and there will be no extension of credit between the investment fund and such redeeming estate_or_trust on january of the year after which the redemption occurs f where the parties are relying on sec_53 d -1 b in order for a transaction between a family party on the one hand and the estate of c d or f following his or her death the d trust following d's death the c trust following the death of the survivor of and c or the f trust following the death of the survivor off and e on the other not to constitute indirect self dealing with respect to m's interest or expectancy in property held by such estate or trust- i the executor of the estate or the trustee of such trust will either a possess a power of sale with respect to the property b have the power to reallocate the property to another beneficiary or c be required to sell the property under the terms of any option subject_to which the property was acquired by such estate_or_trust ii such transaction will be submitted to the probate_court having jurisdiction over such estate_or_trust or to another court having jurisdiction over such estate_or_trust or over m for court approval iii such transaction will occur before such estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641 b -3 or in the case of a_trust before it is considered subject_to sec_4947 iv such estate_or_trust will receive an amount which equals or exceeds the fair_market_value of m's interest or expectancy in the property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by such estate_or_trust and v the transaction will either a result in m receiving an interest or expectancy at least as liquid as the one it gave up or b be required under the terms of any option which is binding on such estate_or_trust rulings requested m on its own behalf and on behalf of the other interested parties requests the following rulings the redemption by any family_corporation of the interest in such family_corporation held by the decedent's_estate or the trust the c trust or the trust for the redemption price will constitute a redemption within the meaning of sec_4941 and sec_53 d -3 d and will not be an act of self-dealing under sec_4941 so long as such family_corporation offers to redeem all interests held by others that are of the same class as that held prior to the redemption by such estate_or_trust on the same terms such estate_or_trust receives no less than fair_market_value for the interest redeemed and there is no extension of credit between such family_corporation and such estate_or_trust on january of the year after the year in which the redemption occurred the estate administration exception to indirect self-dealing set forth in sec_53 d - b will be available a following the death of each of c d and e to such decedent's_estate b following the death of to the trust c following the death of the survivor of and c to the c trust and d following the death of the survivor of and e to the trust where the executor of a decedent's_estate or the trustee of the trust the c trust or the trust is required to sell units in an investment fund or any demand_loan restricted securities family asset or other_property held by such decedent's_estate or trust pursuant to an option or redemption agreement subject_to which such property was acquired by the estate_or_trust which is binding thereon the redemption of the property or sale of the property to the option holder will not constitute an act of indirect self dealing under sec_4941 if the transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate such trust or m the transaction occurs before such decedent's_estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1 b -3 or in the case of a_trust before it is considered subject_to sec_4947 and the transaction results in the decedent's_estate or such trust receiving cash or a note or both with an aggregate value equal to or exceeding the fair_market_value of m's interest or expectancy in such property at the time of the transaction taking into account the terms of the option subject_to which the property was acquired by the estate_or_trust the distribution from a decedent's_estate tom of any note which was received by such estate during the administration thereof in a transaction meeting all of the requirements of sec_53 d -1 b and m's receipt of the same its holding of any such note and its receipt of any payments under such note will not constitute an act of direct or indirect self-dealing under sec_4941 none of the following will constitute an act of direct or indirect self-dealing under sec_4941 a the distribution from a decedent's_estate to a qtip_trust and the receipt by such trust of a note which was received by such estate during the administration thereof in a transaction meeting all the requirements of sec_53 d -1 b such trust's holding of such note during the lifetime of the surviving_spouse or the receipt by such trust of any payments under such note or b the distribution from such trust to m of any note which was received by such trust during the administration of an estate in a transaction meeting all of the requirements of sec_53 d -1 b and m's receipt of the same its holding of any such note or its receipt of any payments under any such note sec_501 a of the internal_revenue_code exempts from federal income_taxation organizations described in sec_501 c sec_501 c describes organizations organized and operated exclusively for charitable and other specified exempt purposes sec_509 provides that unless specifically excepted any organization described in sec_501 c is a private_foundation sec_4941 a imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation the initial tax is equal to ten percent of the amount_involved in the act of self-dealing for each year or part thereof in the taxable_period sec_4941 imposes an additional tax equal to percent of the amount_involved in the act of self-dealing if the act is not corrected within the taxable_period sec_4941 d a provides that the term self-dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 provides that the term self-dealing means any direct or indirect lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4941 provides that for purposes of paragraph any transaction between a private_foundation and a corporation which is a disqualified_person as defined in sec_4946 pursuant to any liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization shall not be an act of self-dealing if all of the securities of the same class as that held by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value sec_4946 provides that the term disqualified_person means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of- i ii iii the total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest and g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_4946 provides that the term substantial_contributor means a person who is described in sec_507 ie a person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4946 provides that the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 provides that for purposes of subsection a the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4947 provides that for purposes of chapter a_trust which is not exempt from tax under sec_501 a all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 c b and for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_21 a or shall be treated as an organization described in sec_501 c sec_4947 provides in part that in the case of a_trust which is not exempt from tax under sec_501 a not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_21 a or certain provisions of the code including sec_4941 shall apply as if such trust were a private_foundation this paragraph shall not apply with respect to- a any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 b any amounts in trust other than amounts for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_21 a or if such other_amounts are segregated from amounts for which no deduction was allowable or c any amounts transferred in trust before date sec_53 d -1 a provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53 d -2 sec_53_4941_d_-1 provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if- i the administrator or executor of an estate or trustee of a revocable_trust either- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641 b -3 or in the case of a revocable_trust before it is considered subject_to sec_4947 the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and ii iii iv v with respect to transactions occurring after april16 the transaction either- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of c its exempt purposes or is required under the terms of any option which is binding on the estate_or_trust sec_53_4941_d_-1 provides that the term indirect self-dealing does not include a transaction involving one or more disqualified persons to which a private_foundation is not a party in any case in which the private_foundation by reason of sec_4941 d could itself engage in such a transaction sec_53 d -1 b provides examples to illustrate the provisions of this paragraph b in example a a substantial_contributor to p a private_foundation bequeathed one-half of his estate to his spouse and one-half of his estate to p included in a's estate is one-third interest in ab a partnership the other two-thirds interest in ab is owned by b a disqualified_person with respect top the one-third interest in ab was subject_to an option agreement when it was acquired by the estate the executor of a's estate sells the one-third interest in ab to b pursuant to such option agreement at the price fixed in such option agreement in a sale which meets the requirements of sec_53 d -1 b under these circumstances the sale does not constitute an indirect act of self-dealing between band p sec_53 d -2 c provides that except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53 d -1 b an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note sec_53 d -3 d provides that for purposes of sec_4941 d f any transaction between a private_foundation and a corporation which is a disqualified_person will not be an act of self-dealing if such transaction is engaged in pursuant to a liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization so long as all the securities of the same class as that held prior to such transaction by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value for purposes of this paragraph all of the securities are not subject_to the same terms unless pursuant to such transaction the corporation makes a bona_fide offer on a uniform basis to the foundation and every other person who holds such securities sec_53 d -3 d provides examples to illustrate the provisions of the previous paragraph in example private_foundation y which is on a calendar_year basis acquires percent of the class a preferred_stock of corporation n by will on january n which is also on a calendar_year basis is a disqualified_person with respect toy in n offers to redeem all of the class a preferred_stock for a consideration equal to percent of the face_amount of such stock by the issuance of debentures the offer expires date both y and all other holders of the class a preferred_stock accept the offer and enter into the transaction on date at which time it is determined that the fair_market_value of the debentures is no less than the fair_market_value of the preferred_stock the transaction on date shall not be treated as an act of self-dealing for however because under sec_53_4941_e_-1 an act of self-dealing occurs on the first day of each taxable_year or portion of a taxable_year that an extension of credit from a foundation to a disqualified_person goes uncorrected if such debentures are held by y after date except as provided in sec_53_4941_d_-4 such extension of credit shall not be excepted from the definition of an act of self-dealing by reason of the date transaction sec_53_4941_e_-1 provides that if a transaction between a private_foundation and a disqualified_person is determined to be self-dealing as defined in sec_4941 d for purposes of sec_4941 there is generally one act of self-dealing if however such transaction relates to the leasing of property the lending of money or other extension of credit other use of money or property or payment of compensation the transaction will generally be treated for purposes of sec_4941 but not sec_507 or sec_6684 as giving rise to an act of self-dealing on the day the transaction occurs plus an act of self-dealing of the first day of each taxable_year or portion of a taxable_year which is within the taxable_period and which begins after the taxable_year in which the transaction occurs sec_53 e -1 f provides that for purposes of sec_53 a -1 through f - fair_market_value shall be determined pursuant to the provisions of sec_53_4942_a_-2 sec_53_4947-1 provides that the basic purpose of sec_4947 is to prevent trusts which are not exempt from tax under sec_501 a all or part of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_21 a or from being used to avoid the requirements and restrictions applicable to private_foundations for purposes of this section a_trust shall be presumed in the absence of proof to the contrary to have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_21 a or if a deduction would have been allowable under one of these sections sec_53 b i provides that for purposes of this section and sec_53 a charitable_trust within the meaning of sec_4947 is a_trust which is not exempt from taxation under sec_501 a all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_21 a or a charitable_trust as defined in this paragraph shall be treated as an organization described in sec_501 c and if it is determined under sec_509 that the trust is a private_foundation then chapter including sec_4941 shall apply to the trust sec_53_4947-1 provides that when an estate from which the executor or administrator is required to distribute all of the net assets in trust for charitable beneficiaries or free of trust to such beneficiaries is considered terminated for federal_income_tax purposes under sec_1_641 b -3 a then the estate will be treated as a charitable_trust under sec_4947 between the date on which the estate is considered terminated under sec_1_641 b -3 a and the date final distribution of all of the net assets is made to or for the benefit of the charitable beneficiaries sec_53_4947-1 provides in part that for purposes of this paragraph the term reasonable period of settlement means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for example the collection of assets the payment of debts taxes and distributions and the determination of the rights of the subsequent beneficiaries sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor or a_trust created by will from which the trustee is required to distribute all of the net assets in trust for or free of trust to charitable beneficiaries is not considered a charitable_trust under sec_4947 for a reasonable period of settlement within the meaning of paragraph b iv of this section after becoming irrevocable after that period the trust is considered a charitable_trust under sec_4947 sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor in which all of the unexpired interests are charitable and under the terms of the governing instrument of which the trustee is required to hold some or all of the net assets in trust after becoming irrevocable solely for charitable beneficiaries is not considered a_trust under sec_4947 for a reasonable period of settlement within the meaning of paragraph b iv of this section after becoming irrevocable except that sec_4941 may apply if the requirements of sec_53 d -1 b are not met after that period the trust is considered a charitable_trust under sec_4947 sec_53_4947-1 provides that for purposes of this section and sec_53_4947-2 a split-interest trust within the meaning of sec_4947 is a_trust which is not exempt from taxation under sec_501 a not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 c b and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 c a or sec_53_4947-1 c ii provides that a split-interest trust is with certain exceptions subject_to the provisions of sec_4941 in the same manner as if such trust were a private_foundation sec_53_4947-1 provides that when an estate from which the executor or administrator is required to distribute all of the net assets in trust or free of trust to both charitable and non-charitable beneficiaries is considered terminated for federal_income_tax purposes under sec_1_641 b -3 a then the estate will be treated as a split-interest trust under sec_4947 or a charitable_trust under sec_4947 if applicable between the date on which the estate is considered terminated under sec_1_641 b -3 a and the date on which final distribution of the net assets to the last remaining charitable_beneficiary is made sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor under the terms of the governing instrument of which the trustee is required to hold some or all of the net assets in trust after becoming irrevocable for both charitable and non-charitable beneficiaries is not considered a split-interest trust under sec_4947 for a reasonable period of settlement after becoming irrevocable except that sec_4941 may apply if the requirements of sec_53 d -1 b are not met after that period the trust is considered a split-interest trust under sec_4947 for the purposes of this iii the term reasonable period of settlement means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for example the collection of assets the payment of debts taxes and distributions and the determination of rights of the subsequent beneficiaries analysis m is a private_foundation within the meaning of sec_509 by reason of the nature of its support each of the family parties is a disqualified_person within the meaning of sec_4946 with respect tom sec_4941 a imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d a and b provide that self-dealing includes a direct or indirect sale_or_exchange or leasing of property or lending of money or other extension of credit between a private_foundation and a disqualified_person while neither the code nor the regulations defines the term indirect self-dealing sec_53 d -1 b describes certain transactions that are specifically excluded from indirect self-dealing ruling sec_4941 and sec_53_4941_d_-3 provide that a stock_redemption between a private_foundation and a corporation is not an act of self-dealing so long as the corporation makes a bona_fide offer on a uniform basis to redeem the stock held by the foundation and the stock of the same class held by every other stockholder and the foundation receives no less than the fair_market_value of its stock under the provisions of sec_53_4941_d_-1 a disqualified_person may do whatever a private_foundation could do by reason of sec_4941 d f without being in violation of indirect self dealing under sec_4941 the redemption by any family_corporation of the interest in that corporation held by a decedent's_estate the trust the c trust or the e trust will not constitute an act of indirect self-dealing and need not comply with sec_53_4941_d_-1 b so long as the corporation offers to redeem all interests held by every other person that are of the same class as that held prior to the redemption by the estate_or_trust on the same terms the estate_or_trust receives the redemption price for its interest and there is no extension of credit with respect to the redeemed interest between the estate or such trust and such family_corporation on january of the year following the year in which the redemption occurred ruling sec_53 d -1 b describes certain transactions that will not be treated as indirect self-dealing among which are certain transactions during the administration of an estate_or_trust specifically sec_53 d -1 b commonly referred to as the estate administration exception provides that indirect self-dealing does not include a transaction with respect to a private foundation's interest or expectancy in property held by an estate or a revocable_trust that has become irrevocable at the grantor's death if the following five conditions are satisfied i the administrator or executor of the estate or the trustee of the trust either possesses a power of sale with respect to the property has the power to allocate the property to another beneficiary or is required to sell the property under the terms of any option subject_to which the property was acquired by the estate_or_trust ii the transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii the transaction occurs before the estate is considered terminated for federal_income_tax purposes or before the trust is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v the transaction results in the foundation either receiving an interest or expectancy at least as liquid as the one it gave up or an asset related to the active carrying out of its exempt purposes or is required under the terms of any option which is binding on the estate_or_trust this estate administration exception applies to transactions with respect to a private foundation's interest or expectancy in property held by an estate or a revocable_trust that has become irrevocable at the grantor's death the reference in sec_53_4941_d_-1 to a revocable_trust including a_trust which has become irrevocable on a grantor's death is intended to include certain other trusts where the assets of the trust are included in the decedent's gross_estate on d's death the d trust will be included in d's gross_estate the 6_ c trust will be included in the gross_estate of the survivor of 6_ and c likewise the g trust will be included in the gross_estate of the survivor of g and f the regulations do not address the issue of when a private_foundation has an interest or expectancy in property held by an estate or a_trust therefore solely for purposes of this ruling_request and based on the understanding that the determination of when m will have an interest or expectancy in property held by the estate of any interested_party or by the d trust the 6_ c trust or the e trust is to be made under the law of the state of m's incorporation each of 6_ c d and g has represented that under his or her current estate plan m will have an interest or expectancy in property held by his or her estate d has represented that m will have an interest or expectancy in property held in the d trust after her death 6_ and c have represented that m will have an interest or expectancy in the c trust during the lifetime of the survivor of and c and after his or her death and e has represented that m will have an interest or expectancy in the e trust beginning with 's death in order for a transaction between the d trust the 6_ c trust or the g trust and a disqualified_person with respect tom to meet the estate administration exception under sec_53 d - b the transaction must occur before the trust is considered subject_to sec_4947 sec_4947 apples to only two types of trusts charitable trusts described in sec_53_4947-1 b i and split-interest_trusts described in sec_53_4947-1 c i a charitable_trust is a_trust for which among other requirements a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_21 a or a split-interest trust is a_trust which among other requirements has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_21 a or the element common to both charitable trusts and split-interest_trusts is that it has amounts in trust for which a charitable deduction has been allowed whether it be for income gift or estate_tax purposes sec_4947 does not apply to a_trust for which no charitable deduction has been allowed d has represented that no charitable deduction was claimed by or allowed to her late husband's estate with respect to property that passed to the d trust therefore the d trust is not subject_to sec_4947 during d's lifetime likewise each of c and has represented that if he or she is survived by his or her spouse no charitable deduction will be claimed by or allowable to his or her estate with respect to any property that passes to his or her spouse's qtip_trust therefore the c trust will not be subject_to sec_4947 during the lifetime of the survivor of and c and the trust will not be subject_to sec_4947 during e's lifetime on the death of the survivor of and c unless he or she designates otherwise the c trust will be distributable solely to charitable beneficiaries under sec_53_4947-1 the c trust will not be considered a charitable_trust under sec_4947 for a reasonable period of settlement after the survivor's death likewise the trust will not be considered a charitable_trust under sec_4947 for a reasonable period after the death of the survivor of and e thus based on the above representations the estate administration exception to indirect self dealing under sec_53 d -1 b will be available with respect to any property held in the estate of each of c d and the d trust following d's death the c trust following the death of the survivor of and c and the trust following the death of the survivor of and e ruling where the sale of property from a decedent's_estate or a_trust to a disqualified_person meets all of the requirements of sec_53 d -1 b sec_53 d -2 c specifically excepts the receipt and holding of the purchaser's note by a private_foundation from the definition of self-dealing the interested parties have represented that in the case of any transaction between a family party on the one hand and an estate the d trust following d's death the c trust following the death of the survivor of and c or the trust following the death of the survivor of and e on the other which would otherwise constitute indirect self-dealing all of the requirements of sec_53 b will be met with respect to each transaction meeting the requirements of sec_53_4941_d_-1 where the executor or trustee is required to sell a demand_loan units in an investment fund any restricted securities or any family asset or other_property pursuant to an option or redemption agreement subject_to which such property was acquired by the estate_or_trust and which is binding on the estate_or_trust the interested parties have represented that the estate_or_trust will receive in exchange cash or the purchaser's note or both in an amount which equals or exceeds the fair_market_value of m's interest or expectancy in such property at the time of the transaction taking into account the terms of the option subject_to which such property was acquired by the estate_or_trust based on these representations the proposed transactions including the sale or redemption of any property held in an estate the q trust the c trust or the trust to the option holder for cash or the purchaser's note or both each of which is required under an option or redemption agreement which is binding on such estate_or_trust will meet all of the five conditions specified in sec_53 d -1 b and therefore none of said transactions will be treated as an act of indirect self-dealing between m and a disqualified_person rulings and sec_53 d -2 c provides that except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53 d -1 b an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note the interested parties have represented that each transaction by the executor of a decedent's_estate or by the trustee of the d trust the c trust or the trust with respect to m's interest or expectancy in property held by such estate_or_trust whereby the estate or such trust receives in exchange a note the obligor of which is a disqualified_person with respect to m will meet all of the requirements of sec_53 d -1 b based on these representations the distribution by an estate the d trust the c trust or the trust to m of any family note or company note m's receipt of the same and the holding of and receipt by m of payments under any such note will not constitute an act of direct or indirect self-dealing under sec_4941 similarly the distribution by the estate of the first to die of and c or by s estate to and the receipt by the c trust or the trust respectively of any family note or company note the holding of and the receipt of payments under any such note by such qtip_trust and the distribution by such qtip_trust to m of any such note m's receipt of the same and its receipt and holding of payments under such note will not constitute an act of direct or indirect self dealing under sec_4941 where the transaction has been approved by a local state court and is otherwise excepted from self-dealing under sec_53_4941_d_-1 conclusion in light of the above we rule as follows the redemption by any family_corporation of the interest in such family_corporation held by the decedent's_estate or by the d trust the c trust or the trust for the redemption price will constitute a redemption within the meaning of sec_4941 and sec_53 d -3 d and will not be an act of self-dealing under sec_4941 so long as such family_corporation offers to redeem all interests held by others that are of the same class as that held prior to the redemption by such estate_or_trust on the same terms such estate_or_trust receives no less than fair_market_value for the interest redeemed and there is no extension of credit between such family_corporation and such estate_or_trust on january of the year after the year in which the redemption occurred the estate administration exception to indirect self-dealing set forth in sec_53 d - b will be available a following the death of each of c d and e to such decedent's_estate b following the death of d to the d trust c following the death of the survivor of and c to the _ c trust and d following the death of the survivor of and e to the trust where the executor of a decedent's_estate or the trustee of the d trust the c trust or the trust is required to sell units in an investment fund or any demand_loan restricted securities family asset or other_property held by such decedent's_estate or trust pursuant to an option or redemption agreement subject_to which such property was acquired by the estate_or_trust which is binding thereon the redemption of the property or sale of the property to the option holder will not constitute an act of indirect self dealing under sec_4941 if the transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate such trust or m the transactron occurs before such decedent's_estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641 b -3 or in the case of a_trust before it is considered subject_to sec_4947 and the transaction results in the decedent's_estate or such trust receiving cash or a note or both with an aggregate value equal to or exceeding the fair_market_value of m's interest or expectancy in such property at the time of the transaction taking into account the terms of the option subject_to which the property was acquired by the estate_or_trust the distribution from a decedent's_estate to m of any note which was received by such estate during the administration thereof in a transaction meeting all of the requirements of sec_53 d -1 b and m's receipt of the same its holding of any such note and its receipt of any payments under such note will not constitute an act of direct or indirect self-dealing under sec_4941 none of the following will constitute an act of direct or indirect self-dealing under sec_4941 a the distribution from a decedent's_estate to a qtip_trust and the receipt by such trust of a note which was received by such estate during the administration thereof in a transaction meeting all the requirements of sec_53 d -1 b such trust's holding of such note during the lifetime of the surviving_spouse or the receipt by such trust of any payments under such note or b the distribution from such qtip_trust tom of any note which was received by such trust either from a decedent's_estate during the administration thereof or during the administration of the qtip_trust after the surviving spouse's death in a transaction meeting all of the requirements of sec_53_4941_d_-1 and m's receipt of the same its holding of any such note or its receipt of any payments under any such note this private_letter_ruling request was submitted prior to the issuance of revproc_2011_4 section in which a no-rule position was announced with regard to self-dealing issues involving the issuance of a promissory note by a disqualified_person during the administration of an estate_or_trust this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the person who requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
